DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,285,286 to Tyren et al.
Tyren et al. disclose a method for operating a security tag (10), comprising: causing a plunger (22) of the security tag to engage a latch (29a and 29b) of the security tag; preventing, by an anti-defeat structure (36) of the security tag, a disengagement between the plunger and the latch when an impact force is applied to the security tag; and allowing, by the anti-defeat structure, the plunger to disengage the latch when a magnetic field is applied to the security tag (column 5, lines 39-65), as in claim 1.

	Tyren et al. further disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 5, lines 39-65), as in claim 6, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 5, lines 39-65), as in claim 7, and the pushing force causes the plunger to travel towards the latch and remain engaged with the latch despite the application of the impact force (column 5, lines 3-38), as in claim 8.
	Tyren et al. additionally disclose the anti-defeat structure allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 5, lines 39-65), as in claim 9, wherein the anti-defeat structure allows the plunger to travel a first distance in a direction away from the latch when the magnetic field is being applied to the security tag, and a second distance in a direction away from the latch when the impact force is being applied 

	Tyren et al. also disclose a security tag (10), comprising: a latch (29a and 29b); a plunger (22) that is caused to engage the latch; an anti-defeat structure (36) that prevents a disengagement between the plunger and the latch when an impact force is applied to the security tag, and allow the plunger to disengage the latch when a magnetic field is applied to the security tag (column 5, lines 39-65), as in claim 11.
	Tyren et al. further disclose the anti-defeat structure prevents the plunger's disengagement from the latch when an impact force is applied to the security tag by absorbing energy due to the impact force and releasing the energy to provide a reactionary impulse force in a direction towards the latch (column 5, lines 3-23), as in claim 12, wherein the reactionary impulse force causes the plunger to be pushed in a direction towards the latch prior to when the plunger travels out of the latch as a result of the impact force (column 5, lines 3-23), as in claim 15, as well as the anti-defeat structure comprises an impact mass (26) that is resiliently biased towards the plunger by an impact spring (34), as in claim 14, and where the impact mass is disposed between the plunger and the impact spring, and is in contact with the plunger at all times (figures 1, 3 and 4), as in claim 15.
	Tyren et al. additionally disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 5, lines 39-65), as in claim 16, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 5, lines 39-65), as 
	Tyren et al. also disclose the anti-defeat structure allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 5, lines 39-65), as in claim 19and where the anti-defeat structure allows the plunger to travel a first distance in a direction away from the latch when the magnetic field is being applied to the security tag, and a second distance in a direction away from the latch when the impact force is being applied to the security tag, the first distance being greater than the second distance (column 5, lines 24-65), as in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to merchandise anti-theft tags:
U.S. Patent Number 8,051,686 to Garner; U.S. Patent Number 7,073,236 to Zue et al.; U.S. Patent Number 5,497,639 to Charlot, Jr.; U.S. Patent Number 5,077,872 to Guthammar; U.S. Patent Number 4,903,383 to Gartshore; U.S. Patent Number 4,523,356 to Charlot, Jr.; U.S. Patent Number 3,858,280 to Martens.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
September 16, 2021